Citation Nr: 0619504	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to a service-connected 
right ankle disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
second degree pes planus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims folder was thereafter 
returned to the veteran's local Louisville, Kentucky RO.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran asserts that service connection is warranted for 
a right hip disability, to include as secondary to his 
service-connected right ankle disability.  The record 
reflects that on VA examination in November 2002, the 
examiner diagnosed the veteran with right hip pain that was 
due to degenerative joint disease.  However, the Board 
observes that the examiner did not provide an opinion as to 
whether the 
veteran's right hip degenerative joint disease was either 
caused or aggravated by his service-connected right ankle 
disability.  The Board finds that such an opinion is 
necessary in order to properly adjudicate the claim.  As 
such, the claim should be remanded for a VA examination and 
clinical opinion as to the etiology of the veteran's current 
right hip disability.

With respect to the veteran's claim for an increased 
evaluation for his service-connected pes planus, the Board 
observes that on VA examination in November 2002, the 
examiner did not fully comment on the severity of the 
veteran's disability, including the level of deformity 
(pronation, abduction), whether or not there was swelling on 
use, the existence of callosities, etc.  Thus, as the 
existing evidence of record is insufficient to determine the 
current nature and severity of the veteran's pes planus, the 
Board finds a new clinical examination is warranted.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, the November 2002 AOJ VCAA notification letter 
sent to the veteran is insufficient.  Although the letters 
informed the veteran that new and material evidence could be 
submitted to reopen his claims and indicated what type of 
evidence would qualify as "new" evidence, he was not 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the Board finds that the claims 
to reopen must be remanded for compliance with the VCAA and 
recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter with 
regard to all issues on appeal, to 
particularly include the claims to 
reopen, which is in compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and subsequent interpretive authority.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006); and Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims;  (2) inform the claimant about 
the information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claims.

The VCAA notice should also include an 
explanation of the information or 
evidence needed to reopen the previously 
denied claims for service connection for 
a right eye disability and a sinus 
disability, as outlined by the Court in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  Specifically, the 
claimant should be informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for a right eye disability and sinusitis 
that were found insufficient in the 
previous final denials of record.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for the disabilities at issue.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
bilateral pes planus.  The examiner 
should specifically comment as to whether 
the veteran's pes planus is manifested by 
pain on manipulation and use of the feet, 
deformity (pronation, abduction, etc.), 
level of pronation (slight, marked, 
etc.), extreme tenderness of plantar 
surfaces, swelling on use, characteristic 
callosities, and/or spasm of the tendo 
achilles on manipulation, not improved by 
orthopedic shoes or appliances.  

The examiner should also examine the 
veteran's right hip and specifically 
comment on the nature and etiology of any 
disability found to exist.  He or she 
should then be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
right hip disability is etiologically 
related to, or aggravated by, his 
service-connected right ankle disability.

The rationale for all opinions expressed 
should be set forth.  The claims folder 
must be made available to the examiner 
and reviewed in conjunction with the 
examination. 

		4.  Thereafter, the RO should adjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the RO 
should issue a supplemental statement of 
the case and afford the veteran the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



